




Exhibit 10.9




FIRST NIAGARA BANK
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN
(Adopted November 6, 2014, effective as of January 1, 2015)
ARTICLE 1
ADOPTION, Purpose & EFFECTIVE DATE


Section 1.1    Adoption & Purpose. First Niagara Bank, N.A. (the “Bank”) hereby
establishes this First Niagara Bank Executive Change in Control Severance Plan
(the “Plan”). The purpose of the Plan is to provide severance benefits to the
Bank’s Chief Executive Officer and the other senior executives who are members
of the Bank’s Management Committee in the event of a qualifying termination
following a change in control, all as set forth herein.


Section 1.2    Effective Date. The Plan was adopted by the Compensation
Committee of the Board of Directors of First Niagara Financial Group, Inc. and
the Compensation Committee of the Bank’s Board of Directors on November 6, 2014,
effective January 1, 2015 (the “Effective Date”), and except as otherwise
provided herein, the Plan will apply to qualifying terminations of employment
that follow a change in control and that occur on or after the Effective Date,
in accordance with the terms hereof.


ARTICLE 2
DEFINITIONS


Section 2.1     Definitions. As used in the Plan, the following terms will have
the respective meanings set forth below, and other capitalized terms used in the
Plan will have the respective meanings given such capitalized terms in the Plan:
(a)“Affiliate” of a specified Person means a Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
current control with, the Person specified.


(b)“Board” means the Board of Directors of the Bank.


(c)“Change in Control” means:


(i)any acquisition or series of acquisitions by any Person other than FNFG, the
Bank or any of their Affiliates, any employee benefit plan of FNFG, the Bank or
any of their Affiliates, or any Person holding common shares of FNFG or the Bank
for or pursuant to the terms of such an employee benefit plan, that results in
that Person becoming the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act, directly or indirectly, of securities of FNFG or the Bank,
representing 30% or more of either the then outstanding shares of the common
stock of FNFG or the Bank, as applicable (“Outstanding Common Stock”), or the
combined voting power of FNFG’s or the Bank’s then outstanding securities
entitled to then vote generally in the election of its directors (“Outstanding
Voting Securities”), except that any such acquisition of Outstanding Common
Stock or Outstanding Voting Securities will not constitute a Change in Control
while that Person does not exercise the voting power of its Outstanding Common
Stock or otherwise exercise control with respect to any matter concerning or
affecting FNFG, the Bank or any of their Affiliates, or Outstanding Voting
Securities, and promptly sells, transfers, assigns or otherwise disposes of that
number of shares of Outstanding Common Stock necessary to reduce its beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) of the Outstanding
Common Stock to below 30%;


(ii)at the time when, during any period not longer than 24 consecutive months,
the directors who at the beginning of that 24-month period constitute the Board
cease for any reason to constitute at least a majority of the Board; provided,
however, that for purposes of this Section 2.1(c)(ii), each director who is
first




--------------------------------------------------------------------------------




elected by the Board (or first nominated by the Board for election by the
stockholders) by a vote of at least two-thirds of the directors who were
directors at the beginning of the 24-month period will be deemed to have also
been a director at the beginning of such 24-month period, excluding any director
approved in connection with an actual or threatened proxy contest or any other
actual or threatened solicitation of proxies;


(iii)at the time when, during any period not longer than 24 consecutive months,
the directors who at the beginning of that 24-month period constitute the Board
of Directors of FNFG cease for any reason to constitute at least a majority of
the Board of Directors of FNFG; provided, however, that for purposes of this
Section 2.1(c)(iii), each director who is first elected by the Board of
Directors of FNFG (or first nominated by the Board of Directors of FNFG for
election by the stockholders) by a vote of at least two-thirds of the directors
who were directors at the beginning of the 24-month period will be deemed to
have also been a director at the beginning of such 24-month period, excluding
any director approved in connection with an actual or threatened proxy contest
or any other actual or threatened solicitation of proxies; or


(iv)the approval by the stockholders of FNFG or the Bank of:


(A)a dissolution or liquidation of FNFG or the Bank;


(B)a sale of all or substantially all of the assets or earning power of FNFG or
the Bank, respectively, taken as a whole (with the stock or other ownership
interests of FNFG or the Bank in any of their respective Affiliates constituting
assets of FNFG or the Bank, respectively, for this purpose) to a Person that is
not an Affiliate of FNFG or the Bank, respectively (for purposes of this
subsection, “sale” means any change of ownership); or


(C)an agreement of FNFG or the Bank to merge or consolidate or otherwise
reorganize, with or into one or more Persons that are not Affiliates of FNFG or
the Bank, as a result of which less than 50% of the outstanding voting
securities of the surviving or resulting entity immediately after any such
merger, consolidation or reorganization are, or will be, owned, directly or
indirectly, by stockholders of FNFG or the Bank, respectively, immediately
before such merger, consolidation or reorganization (assuming for purposes of
that determination that there is no change in the record ownership of FNFG’s or
the Bank’s securities, respectively, from the record date for that approval
until that merger, consolidation or reorganization and that those record owners
hold no securities of the other parties to that merger, consolidation or
reorganization), but including in that determination any securities of the other
parties to that merger, consolidation or reorganization held by Affiliates.


(d)“CIC Protection Period” means the 24-month period beginning on the date on
which the Change in Control occurs.


(e)“Code” means the Internal Revenue Code of 1986, as amended.


(f)“Committee” means the Compensation Committee of the Board, or such other
committee appointed by the Board to administer the Plan.


(g)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


(h)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(i)“FNFG” means First Niagara Financial Group, Inc.


(j)“Participant” means the “CEO Participant” or a “Management Committee
Participant,” and “Participants” means the CEO Participant and the Management
Committee Participants, collectively. “CEO Participant” means the Chief
Executive Officer of the Bank, and “Management Committee Participant” means an
employee of the Bank who has been designated by the Bank’s Chief Executive
Officer as a member of the Bank’s Management Committee. An employee will be an
eligible Participant if the employee was an eligible Participant at




--------------------------------------------------------------------------------




any time during the CIC Protection Period, and an employee will be the CEO
Participant if the employee was the CEO Participant at any time during the CIC
Protection Period.


(k)“Person” has the meaning given that term in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any Person described in and satisfying the
conditions of Rule 13d-l(b)(1) of Section 13 of the Exchange Act.


(l)“Section 409A” means Section 409A of the Code, together with the regulations
promulgated and other official guidance issued thereunder.


Section 2.2    Gender and Number. Whenever any words are used in the Plan in the
masculine, they will be construed as though they were in the feminine in all
cases where they would so apply; and whenever any words are used herein in the
singular or in the plural, they will be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply.


ARTICLE 3
ELIGIBLE PARTICIPANTS


Section 3.1     Eligible Participants. Except as otherwise provided by Section
3.2, each Participant is eligible to receive the compensation and benefits
provided by Article 5 in the event of a Qualifying Termination of the
Participant during a CIC Protection Period.


Section 3.2    Non-Duplication of Benefits.


(a)    The Bank’s Chief Executive Officer and certain other senior executives
who are members of the Bank’s Management Committee may as of the date of the
adoption of the Plan be entitled to enhanced severance benefits in the event of
a qualifying termination following a change in control under a change in control
agreement between FNFG and such person, which agreements are in effect until the
expiration of the person’s change in control agreement or the earlier
termination of the change in control agreement with the consent of that person.
The enhanced severance benefits provided by Article 5 are intended to be in lieu
of any benefits under a change in control agreement with respect to a qualifying
termination following a change in control. In no event will a Participant be
entitled to benefits under both a change in control agreement and the Plan with
respect to a qualifying termination following a change in control.


(b)    If a Participant has an employment or other agreement that provides for
severance or similar post-employment compensation as a result of the
Participant’s termination of employment following a change in control, and that
is in effect at the time of the Qualifying Termination of the Participant during
a CIC Protection Period, then unless the Committee determines otherwise, the
Participant will not be eligible to receive any compensation or benefit under
the Plan if the Participant is entitled to any compensation or benefits under
such employment or other agreement as a result of the Participant’s Qualifying
Termination during a CIC Protection Period.


(c)    An eligible Participant entitled to benefits under the Plan will not be
eligible to receive any compensation or benefit under the terms of the First
Niagara Financial Group Executive Severance Plan, the First Niagara Financial
Group Separation Pay Plan or any other arrangement of FNFG, the Bank or any of
their Affiliates that provides for severance or similar post-employment
compensation and benefits.


ARTICLE 4
QUALIFYING TERMINATION


Section 4.1    Qualifying Termination. A “Qualifying Termination” of a
Participant means either (a) the Participant’s employment is involuntarily
terminated by the Bank for reasons other than Cause, or (b) the Participant
voluntarily terminates his or her employment with the Bank for Good Reason.






--------------------------------------------------------------------------------




Section 4.2    Cause.


(a)    Subject to Section 4.2(b), “Cause” means a finding by the Board that any
of the following conditions exist:


(i)    a willful and continued failure substantially by the Participant to
perform his or her duties (other than as a result of disability) that is not or
cannot be cured within 30 days of the Bank giving the Participant notice of the
failure to so perform; provided, however, no act or failure to act will be
deemed “willful” unless effected by the Participant not in good faith and
without a reasonable belief that his or her action or failure to act was in or
not opposed to the best interests of FNFG, the Bank and their Affiliates;


(ii)    a willful commission by the Participant of a criminal or other act that,
in the judgment of the Board will likely cause substantial economic damage to
FNFG, the Bank or one of their Affiliates, or substantial injury to the business
reputation of FNFG, the Bank or one of their Affiliates;
    
(iii)    a willful act or omission by the Participant constituting dishonesty,
fraud or other malfeasance, and any act or omission by the Participant
constituting immoral conduct;


(iv)    an indictment of the Participant for a felony offense under the laws of
the United States or any state;


(v)    a breach by the Participant of FNFG’s Code of Conduct, FNFG’s Code of
Ethics for Senior Financial Officers, or any restrictive covenant,
non-competition, confidentiality or non-solicitation, or other similar agreement
or policy of FNFG, the Bank or one of their Affiliates, which is applicable to
the Participant; or


(vi)    an issuance of an order of a federal or state regulatory agency or a
court of competent jurisdiction requiring the termination of the Participant’s
service with FNFG, the Bank or one of their Affiliates.


(b)    A Participant will not be deemed to have been terminated by the Bank for
Cause until there has been delivered to the Participant a written notice from
the Bank stating that, in the good faith opinion of the Board, the Participant
has engaged in conduct described above and specifying the particulars in detail.


Section 4.3    Good Reason.


(a)    Subject to Section 4.3(b), “Good Reason” means:


(i)a material change in the Participant’s function, duties or responsibilities,
which change would cause the Participant’s position to become one of lesser
responsibility, importance or scope, without the consent of the Participant;


(ii)a material reduction in the Participant’s base compensation without the
consent of the Participant;


(iii)a relocation of the Participant’s principal place of employment by more
than 50 miles from its location at the time immediately prior to the relocation
without the consent of the Participant; or


(iv)liquidation or dissolution of FNFG or the Bank, other than liquidations or
dissolutions that are caused by reorganizations that do not affect the status of
the Participant.


(b)    Upon the occurrence of any Good Reason event described in Section 4.3(a),
a Participant will have the right to elect to terminate his or her employment
under the Plan by resignation upon not less than 30 days’ prior written notice
to the Bank, which notice must be given by the Participant within 90 days after
the initial event giving rise to said right to elect to terminate his or her
employment. Notwithstanding the preceding sentence,




--------------------------------------------------------------------------------




a Participant, after giving due notice within the prescribed time frame of an
initial event specified above, will not waive any of his or her rights under the
Plan solely by virtue of the fact that the Participant has submitted his or her
resignation, but has remained in the employment of the Bank and is engaged in
good faith discussions to resolve any occurrence of an event described in
Section 4.3(a). The Bank will have at least 30 days to remedy any condition set
forth above; provided, however, that the Bank will be entitled to waive such
period and give immediate effect to the Participant’s termination of employment.


ARTICLE 5
SEVERANCE COMPENSATION AND BENEFITS
FOR QUALIFYING TERMINATIONS DURING A CIC PROTECTION PERIOD


Section 5.1    Severance Compensation and Benefits. In the event of a Qualifying
Termination of an eligible Participant with an effective date that is during a
CIC Protection Period, and except as otherwise provided by this Article 5, the
Participant will be entitled to:


(a)    payment of the Participant’s full salary and fringe benefits through the
effective date of his or her Qualifying Termination, payable in accordance with
the normal payroll practices of the Bank;


(b)    payment of the Participant’s earned but unused paid time off, based on
the period of active employment for that portion of the year in which the
Participant’s Qualifying Termination occurs, payable in cash in a lump sum
within 60 days after the effective date of his or her Qualifying Termination;


(c)    payment of the CIC Severance Payment calculated and payable under Section
5.2;


(d)    for a period of 12 months following termination of employment, the Bank
will provide the Participant with outplacement services with a value not to
exceed $15,000; and to the extent that the Participant directly pays for
outplacement services with the advance written approval of the Bank, the Bank
will reimburse the Participant in an amount not to exceed the difference of
$15,000 less the value of the outplacement services provided by the Bank to the
Participant, in cash in a lump sum within 60 days after the Participant incurs
such approved expense; and


(e)    the additional compensation and benefits provided by Section 5.3, Section
5.4, Section 5.5, Section 5.6 and Section 5.7.


Section 5.2    CIC Severance Payment.
  
(a)    A Participant’s CIC Severance Payment will be an amount equal to: (i) for
the CEO Participant, the sum of the CEO Participant’s base salary for 36 months
and 300% of the CEO Participant’s targeted bonus amount; and (ii) for a
Management Committee Participant, the sum of the Management Committee
Participant’s base salary for 24 months and 200% of the Management Committee
Participant’s targeted bonus amount. For purposes of determining the amount of
the CIC Severance Payment pursuant to this Section 5.2(a), references to a
Participant’s base salary mean the Participant’s base salary at the time of the
Qualifying Termination, and references to a Participant’s targeted bonus amount
mean the Participant’s targeted bonus amount for the year in which the
Qualifying Termination occurs.


(b)    Except as otherwise required by Section 8.14(d), a Participant’s CIC
Severance Payment will be payable to him or her in a lump sum within 60 days of
the Participant’s Qualifying Termination, in the form of a direct deposit to the
Participant’s bank account.


Section 5.3    Annual Bonus.


(a)    Prior Year Bonus. In the event of a Qualifying Termination of an eligible
Participant during a CIC Protection Period, the Participant will also be
entitled to payment of any unpaid annual short-term




--------------------------------------------------------------------------------




incentive bonus for a year ending prior to the effective date of his or her
Qualifying Termination, which will be paid within 60 days after the effective
date of his or her Qualifying Termination (unless payment at such time would
result in a violation of Section 409A, in which event, payment will be made as
of the earliest date on which payment may be made without resulting in a
violation of Section 409A).


(b)    Current Year Bonus. In the event of a Qualifying Termination of an
eligible Participant during a CIC Protection Period, the Participant will also
be entitled to payment of the annual short-term incentive bonus for the year
that includes the effective date of his or her Qualifying Termination if and to
the extent that the arrangement under which the Participant would receive his or
her annual short-term incentive bonus for such year provides for such payment
following the Participant’s Qualifying Termination, which payment, if any, will
be made in accordance with the terms of the applicable arrangement, including
whether payment is made in full or only in part.


Section 5.4    Benefits Continuation. In the event of a Qualifying Termination
of an eligible Participant during a CIC Protection Period, the Participant will
also be entitled to receive continued medical benefits coverage, group term life
insurance, automobile allowance and club membership benefits (“Fringe Benefits”)
as in effect on the date of his or her Qualifying Termination, for the Benefits
Continuation Period. The value of the medical coverage provided to the
Participant during the Benefits Continuation Period will be reported as taxable
income to the Participant. If the Participant dies during the Benefits
Continuation Period, any dependent medical coverage will be provided for the
balance of the Benefits Continuation Period, with the value of the medical care
coverage provided to the Participant’s surviving dependents. For purposes of
COBRA health care continuation coverage, the “qualifying event” will be deemed
to have occurred at the end of the Benefits Continuation Period. The Fringe
Benefits under this Section 5.4 will be reduced to the extent practicable for
any similar fringe benefits provided or made available to the Participant from
any subsequent employer, but will not be limited by the terms of any fringe
benefit of a subsequent employer. The Participant is required to provide written
notice to the Bank no later than seven days after becoming eligible for or
starting to receive any similar fringe benefit provided or available to the
Participant from any subsequent employer. “Benefits Continuation Period” means
(i) for the CEO Participant, the 36-month period beginning with the month next
following the month during which the CEO Participant’s Qualifying Termination
occurs, and (ii) for a Management Committee Participant, the 24-month period
beginning with the month next following the month during which the Management
Committee Participant’s Qualifying Termination occurs.


Section 5.5    Indemnification. In the event of a Qualifying Termination of an
eligible Participant during a CIC Protection Period, for at least 60 months
following the date of the Participant’s Qualifying Termination, FNFG and the
Bank will continue any indemnification agreement with the Participant and will
provide directors’ and officers’ liability insurance insuring the Participant,
with such coverage to have limits and scope of coverage not less than that in
effect on the date of the Participant’s Qualifying Termination.


Section 5.6    Equity Compensation. In the event of a Qualifying Termination of
an eligible Participant during a CIC Protection Period, the Participant will
become fully vested in and will have the immediate right to exercise all of his
or her equity compensation awards including, but not limited to, stock options,
restricted stock, stock appreciation rights, and restricted stock unit awards,
which the Participant has received in connection with the Participant’s
employment with FNFG, the Bank or one of their Affiliates. Unless the applicable
plan or award agreement for any performance-based award (the payment of which
depends on the level of performance) provides otherwise, the applicable
performance goals will be deemed satisfied at target. For any vested but
unexercised stock options or stock appreciation rights held by the Participant,
unless the applicable plan or award agreement provides otherwise, such stock
options and stock appreciation rights will remain exercisable until the earlier
of the one-year anniversary of the Participant’s Qualifying Termination or their
applicable expiration date. Unless the applicable plan or award agreement
provides otherwise, payment of any vested but unpaid restricted stock unit
awards will be made within 60 days after the effective date of the Participant’s
Qualifying Termination (unless payment at such time would result in a violation
of Section 409A, in which event, payment will be made as of the earliest date on
which payment may be made without resulting in a violation of Section 409A).


Section 5.7    Qualified Plans. In the event of a Qualifying Termination of an
eligible Participant during a CIC Protection Period, the Participant will be
entitled to receive (a) benefits under any tax-qualified retirement plans




--------------------------------------------------------------------------------




in which the Participant participates in accordance with the terms of such
plans, and (b) from the Bank, to the extent permitted by law, a lump sum cash
payment within 60 days after the effective date of the Participant’s Qualifying
Termination, in an amount equal to the value of the Participant’s accrued
benefit under any tax-qualified retirement plan maintained by FNFG or the Bank
in which the Participant participated, that was not vested as of the effective
date of the Participant’s Qualifying Termination.


Section 5.8    Golden Parachute Adjustments. Notwithstanding anything in the
Plan or any other agreement to the contrary:


(a)    In the event the Bank (or its successor) and a Participant both
determine, based upon the advice of the independent public accountants for the
Bank, that part or all of the consideration, compensation or benefits to be paid
to the Participant under the Plan constitute “parachute payments” under Section
280G(b)(2) of the Code, then, if the aggregate present value of such parachute
payments, singularly or together with the aggregate present value of any
consideration, compensation or benefits to be paid to the Participant under any
other plan, arrangement or agreement which constitute “parachute payments”
(collectively, the “Parachute Amount”) exceeds 2.99 times the Participant’s
“base amount,” as defined in Section 280G(b)(3) of the Code (the “Participant
Base Amount”), the amounts constituting “parachute payments” which would
otherwise be payable to or for the benefit of the Participant will be reduced to
the extent necessary so that the Parachute Amount is equal to 2.99 times the
Participant Base Amount (the “Reduced Amount”); provided that such amounts will
not be so reduced if the Participant determines, based upon the advice of an
independent public accounting firm (which may, but need not be the independent
public accountants of the Bank), that without such reduction, the Participant
would be entitled to receive and retain, on a net after-tax basis (including,
without limitation, any excise taxes payable under Section 4999 of the Code), an
amount which is greater than the amount, on a net after-tax basis, that the
Participant would be entitled to retain upon Participant’s receipt of the
Reduced Amount.


(b)    If the determination made pursuant to Section 5.8(a) results in a
reduction of the payments that would otherwise be paid to the Participant except
for the application of this Section 5.8, then the Participant may elect, in the
Participant’s sole discretion, which and how much of any particular entitlement
will be eliminated or reduced and will advise the Bank in writing of the
Participant’s election within 10 days of the determination of the reduction in
payments; provided, however, that if it is determined that such election by the
Participant would be in violation of Section 409A, or if no such election is
made by the Participant within such 10-day period, the Bank may elect which and
how much of any entitlement will be eliminated or reduced and will notify the
Participant promptly of such election, or if no such election is made by the
Bank, then the allocation of the required reduction will be pro-rata. Within 10
days following such determination and the elections hereunder, the Bank will pay
or distribute to or for the benefit of the Participant such amounts as are then
due to the Participant under the Plan and will promptly pay or distribute to or
for the benefit of the Participant in the future such amounts as become due to
the Participant under the Plan.


(c)    As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination under this Section 5.8, it is possible that
payments will be made by the Bank which should not have been made under Section
5.8(a) (an “Overpayment”) or that additional payments which are not made by the
Bank pursuant to Section 5.8(a) should have been made (an “Underpayment”). In
the event that there is a final determination by the Internal Revenue Service, a
final determination by a court of competent jurisdiction or a change in the
provisions of the Code or regulations pursuant to which an Overpayment arises,
any such Overpayment will be treated for all purposes as a loan to the
Participant, which the Participant will repay to the Bank together with interest
at the applicable federal rate provided for in Section 7872(f)(2) of the Code.
In the event that there is a final determination by the Internal Revenue
Service, a final determination by a court of competent jurisdiction or a change
in the provisions of the Code or regulations pursuant to which an Underpayment
arises under the Plan, any such Underpayment will be promptly paid by the Bank
to or for the benefit of the Participant, together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.


(d)    The calculations required by Section 5.8(a) will be made by the Bank’s
independent accounting firm engaged immediately prior to the event that
triggered the payment, in consultation with the Bank’s




--------------------------------------------------------------------------------




outside legal counsel, and for purposes of making the calculation the accounting
firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code, provided that the accounting
firm’s determinations must be made with substantial authority (within the
meaning of Section 6662 of the Code).


ARTICLE 6
POST-TERMINATION OBLIGATIONS


Section 6.1    Covenants. In the event of a Participant’s Qualifying Termination
during a CIC Protection Period, in exchange for the CIC Severance Payment and
the other compensation and benefits provided by the Plan, each Participant
hereby covenants and agrees that (x) with respect to the covenants set forth in
Section 6.1(a) and Section 6.1(b), for the applicable Obligations Period
following his or her Qualifying Termination, and (y) with respect to the
covenants set forth in Section 6.1(c) and Section 6.1(d), indefinitely, that the
Participant will not, without the written consent of the Bank, either directly
or indirectly:


(a)    solicit, offer employment to, or take any other action intended (or that
a reasonable person acting in like circumstances would expect) to have the
effect of causing any officer or employee of FNFG, the Bank or one of their
Affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any business whatsoever that competes with the business of FNFG, the Bank or
one of their Affiliates, and that has headquarters or offices within 100 miles
of the locations in which FNFG, the Bank or one of their Affiliates has business
operations or has filed an application for regulatory approval to establish an
office;


(b)    solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of FNFG, the Bank or
one of their Affiliates to terminate an existing business or commercial
relationship with FNFG, the Bank or one of their Affiliates;


(c)    make, or cause to be made, any written or oral statement or other
communication that is derogatory or disparaging to FNFG, the Bank or one of
their Affiliates, or their predecessors or successors, or their past, current or
future parents, subsidiaries, related entities, or any of its members,
shareholders, officers, directors, agents, attorneys, employees or assigns; or


(d)    disclose, use or make known, for the Participant’s or another’s benefit
any confidential information of FNFG, the Bank or one of their Affiliates, or
use such confidential information in any way except in the best interest of
FNFG, the Bank or one of their Affiliates. In addition, to the extent that FNFG,
the Bank or one of their Affiliates has entered into a confidentiality agreement
with any other person or entity, the Participant agrees to comply with the terms
of such confidentiality agreement and to be subject to the restrictions and
limitations imposed by such confidentiality agreement as if the Participant was
a party thereto.


Section 6.2    Participant Assistance. Each Participant will, upon reasonable
notice, furnish such information and assistance to FNFG, the Bank or their
Affiliates as may reasonably be required by them, in connection with any
litigation, governmental audit or governmental investigation in which FNFG, the
Bank or one of their Affiliates is, or may become, a party; provided, however,
that a Participant will not be required to provide information or assistance
with respect to any litigation between himself or herself and FNFG, the Bank or
one of their Affiliates.


Section 6.3    Obligations Period. “Obligations Period” means (i) for the CEO
Participant, the 24-month period following the CEO Participant’s Qualifying
Termination, and (ii) for a Management Committee Participant, the 12-month
period following the Management Committee Participant’s Qualifying Termination.




--------------------------------------------------------------------------------






ARTICLE 7
CLAIMS PROCEDURE


Section 7.1    Claims Procedure. The claims procedure set forth in this Article
7 is the exclusive method of resolving disputes that arise under the Plan. A
claimant must exhaust all of the claimant’s remedies under this Article 7 in
order to be entitled to file a suit or arbitration claim that involves the Plan
(including, but not limited to claims based on a benefit denial). A claimant has
the right to be represented by someone else (such as an attorney) during the
claims process if the claimant so desires, although such representation is not
required.


Section 7.2    Initial Claim.


(a)    Written Claim. If a claimant wishes to assert a claim involving the Plan
(including, but not limited to, a claim for benefits), the claimant must file a
written claim with the Committee.


(b)    Notice of Denied Claim. If the Committee denies a claim in whole or in
part, it will generally notify the claimant within 90 days after the claim is
filed and state the reason for the denial, cite pertinent Plan provisions,
indicate whether additional information is needed, and explain the claims review
procedure and the time limits applicable, including a statement of the
claimant’s right to file suit under Section 502(a) of ERISA if the claim is
denied on review. In special circumstances, the Committee may extend the time to
review the claim up to an additional 90 days, so long as the claimant is
provided with written notice of the extension, the grounds for the extension,
and the expected date upon which a decision will be rendered within the original
review period.


Section 7.3    Claims Review.
  
(a)    Written Review Request. A claimant can submit to the Board a written
request for review of the initial decision within 60 days after the claimant
received notice of the initial decision. The claimant may submit information,
documents, and records in support of the review (regardless of whether included
in the original claim), and may also submit comments in writing to the Board
explaining the claim. The Board, in its sole discretion, may schedule a hearing
if it determines that doing so would facilitate a full and fair review. The
claimant will have the right reasonably to review and receive copies (free of
charge) of any relevant documents or other materials upon request (provided that
unless otherwise required by ERISA, the claimant’s rights shall be limited by
applicable attorney-client privilege, attorney work-product privilege, and other
applicable privilege rules). The claimant will be given a reasonable opportunity
for a full and fair review of the initial decision.


(b)    Notice of Decision upon Review. The Board will notify the claimant of its
decision on the appeal within 60 days, or 120 days if special circumstances
beyond the Board’s control require an extension, in which case the claimant will
be notified of the extension, the reason for that extension, and the expected
date by which a decision will be rendered within the original review period. If
the Board denies the claim, in whole or in part, its notice will state the
specific reasons for the denial; cite pertinent Plan provisions on which the
denial is based; inform the claimant that the claimant is entitled, upon request
and free of charge, reasonably to review and receive copies of relevant
documents; and inform the claimant of the claimant’s right to bring suit under
Section 502(a) of ERISA (subject to the relevant Plan’s arbitration clause) now
that the claim has been denied on review.


Section 7.4    Burden of Proof. If a Participant, alternate payee or beneficiary
asserts an entitlement to benefits based upon facts not contained in the Plan’s
records, that individual will be required to provide satisfactory affirmative
evidence of the asserted facts. The Board and the Committee have the sole and
exclusive discretion to determine whether such evidence is satisfactory.


Section 7.5    Limitations Periods. No action may be commenced against any party
after the earliest to occur of the following dates: the date that is 90 days
after the date of the final denial of the appeal, or the date that is one year
from the date a cause of action accrued, provided that a claim timely filed
within one year from the date it originally accrued and timely appealed in the
event of denial shall always be subject to the 90 day period. A cause




--------------------------------------------------------------------------------




of action is considered to have accrued when the person bringing the legal
action knew, or in the exercise of reasonable diligence should have known, that
the claim or legal position that is the subject of the action has been clearly
repudiated, regardless of whether such person has filed a claim in accordance
with this Article 7.


Section 7.6    Arbitration and Litigation. The Board, the Committee, a
Participant, alternate payee or beneficiary will (to the extent permitted by
ERISA), upon completion of the administrative claims process set forth in the
Plan, have the right to compel binding arbitration with respect to any claim
involving the Plan. In general, any such arbitration will be governed by the
terms and conditions of the Bank’s (or if none, FNFG’s) employment claim
arbitration policy, if any, to the extent such policy is consistent with the
terms of the Plan. In the event that there is no such policy in effect, the
process and procedure will be governed by the rules of the American Arbitration
Association with respect to commercial transactions (subject to ERISA and the
terms of the Plan). Claims may not be arbitrated or litigated on a class action
basis or on bases involving claims brought in a representative capacity on
behalf of any other similarly situated party. In addition, the arbitrator will
be bound by the substantive terms of the Plan and ERISA (including, but not
limited to, the standard of review required by ERISA, which requires the
arbitrator to defer to the Board and the Committee and their factual findings
and interpretations unless such findings and interpretations are arbitrary and
capricious).


ARTICLE 8
MISCELLANEOUS PROVISIONS


Section 8.1    Administration. The Committee will administer the Plan in
accordance with its terms. The Committee may designate other persons to carry
out the responsibilities to control and manage the operation of the Plan to the
extent permissible under applicable laws, but only the Committee may take any
actions necessary to correct any material defect, omission or inconsistency in
the Plan or to reconcile any inconsistency in the Plan. The Committee may employ
such agents, including counsel, as it may deem advisable for the administration
of the Plan, which agents need not be Participants in the Plan. The Bank will
pay all the expenses of the Committee and its agents. The Bank will also keep a
record of the acts and decisions of the Committee with respect to the Plan, and
will make a copy of the Plan available for examination by any Participant during
the business hours of the Bank.


Section 8.2    Amendment, Modification or Termination of the Plan.


(a)    Right to Amend, Modify or Terminate the Plan. The Bank intends to
maintain the Plan indefinitely, but reserves the right to amend, modify or
terminate the Plan at any time, in its sole discretion, and the Bank may make
modifications or amendments to the Plan that are necessary or appropriate to
maintain the Plan as a plan meeting the requirements of the applicable
provisions of ERISA.


(b)    Change in Control Limitation. Notwithstanding Section 8.2(a) if there is
an amendment, modification or termination of the Plan during a CIC Protection
Period, such amendment, modification or termination will not apply to a
Participant who has a Qualifying Termination during such CIC Protection Period
to the extent that the amendment or termination reduces the compensation and
benefits payable to the Participant under the terms of the Plan, as in effect on
the first day of the CIC Protection Period, as a result of the Participant’s
Qualifying Termination.


Section 8.3    Liability. Except for their own gross negligence or willful
misconduct, neither FNFG, the Bank or their Affiliates, nor the members of their
boards of directors, nor the Committee, nor any officer, employee or agent
thereof will be liable to anyone for any act or omission in the course of the
administration of the Plan, and the Bank will indemnify such persons against any
liability incurred in connection with the Plan, except for any liability arising
from their own gross negligence or willful misconduct.


Section 8.4    Tax Withholding. All payments required to be made to a
Participant under the Plan will be subject to the withholding of federal, state
and local income, employment and other taxes as the Bank may reasonably
determine it should withhold pursuant to applicable laws.




--------------------------------------------------------------------------------




Section 8.5    Status of Plan. The Plan is intended to be (a) a plan that is not
qualified within the meaning of Section 401(a) of the Code and (b) a plan that
“is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, and the Plan will be administered and interpreted to the
extent possible in a manner consistent with that intent. The compensation and
benefits under the Plan will be unfunded, and all amounts required to be paid by
FNFG, the Bank or their Affiliates under the Plan will be paid when due directly
by them from their general assets.


Section 8.6    No Guaranty of Employment. Nothing in the Plan will be construed
as granting any Participant a right to continued employment or other service
with FNFG, the Bank or any of their Affiliates, or to interfere with the right
of FNFG or the Bank to discipline or discharge the Participant at any time.


Section 8.7    Effect of Reemployment. A Participant will forfeit his or her
right to any unpaid Severance Payments, unpaid CIC Severance Payments, and any
other unpaid compensation and benefits if he or she is reemployed by FNFG, the
Bank or any of their Affiliates.


Section 8.8    Compensation for Other Plan Purposes. CIC Severance Payments and
the compensation and benefits payable under the Plan that would not otherwise be
paid to a Participant if he or she had not had a Qualifying Termination during a
CIC Protection Period will not be treated as compensation for purposes of
calculating benefits under any other employee benefit plan maintained by FNFG,
the Bank or any of their Affiliates.


Section 8.9    Captions. The captions of the articles, sections and paragraphs
of the Plan are for convenience only and will not control or affect the meaning
or construction of any of its provisions.


Section 8.10    Governing Law. To the extent not pre-empted by ERISA, the Plan
will be construed and interpreted according to the internal laws of the State of
New York without regard to its conflicts of laws principles.


Section 8.11    Successors. The provisions of the Plan will bind and inure to
the benefit of the Bank and its successors and assigns.


Section 8.12    Validity. In case any provision of the Plan is illegal or
invalid for any reason, said illegality or invalidity will not affect the
remaining parts of the Plan, but the Plan will be construed and enforced as if
such illegal or invalid provision had never been inserted herein.


Section 8.13    Effect of Regulatory Actions. Any actions by the Bank or any
other Person under the Plan must comply with the law, including regulations and
other interpretive action, of the Federal Deposit Insurance Act, Federal Deposit
Insurance Corporation, or other entities that supervise any of their activities.
Specifically, any payments to a Participant, whether pursuant to the Plan or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.


Section 8.14    Section 409A Compliance.
  
(a)    The compensation and benefits under the Plan are intended to comply with
or be exempt from the requirements of Section 409A, and the Plan will be
administered and interpreted consistent with such intent. Notwithstanding the
foregoing, the Bank makes no representations that the payments and benefits
provided under the Plan are exempt from or comply with Section 409A, and in no
event will the Bank be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by a Participant on account of
non-compliance with Section 409A.


(b)    To the extent necessary to comply with Section 409A, references to
“termination of employment” and similar terms used in the Plan mean a
“separation from service” within the meaning of Section 409A.




--------------------------------------------------------------------------------




(c)    Notwithstanding anything in the Plan to the contrary, if at the time of a
Participant’s separation from service, the Participant is a “specified employee”
for purposes of Section 409A, and any payment payable under the Plan as a result
of such separation from service is required to be delayed by six months pursuant
to Section 409A, then the Bank will make such payment on the date that is six
months following the Participant’s separation from service, and the amount of
such payment will equal the sum of the payments that would have been paid to the
Participant during the six-month period immediately following the Participant’s
separation from service. Any payments under the Plan that may be excluded from
Section 409A under the involuntary separation pay or short-term deferral
exceptions will be excluded from Section 409A to the maximum extent possible.
For purposes of Section 409A, each installment payment under the Plan will be
treated as a separate payment.


(d)    To the extent that any payment under the Plan would be considered an
impermissible acceleration of payment that would result in a violation of
Section 409A, the Bank will delay making such payment until the earliest date on
which such payment may be made without violating Section 409A.


(e)    In the event that a Participant is required to execute a waiver and
release in order to receive a payment under the Plan, and the period to execute
and not revoke the waiver and release crosses from one tax year into another tax
year, and the payment is not exempt from the requirements of Section 409A, then
to the extent necessary to avoid a violation of Section 409A, the payment will
be made or commence no sooner than the later tax year.
*    *    *    *    *
The undersigned officer of First Niagara Financial Group, Inc. and First Niagara
Bank, N.A., hereby certifies this document to be a true and complete copy of the
Plan, as adopted by the respective Compensation Committees of their Board of
Directors on November 6, 2014.
November 6, 2014
 
 
/s/ Kate White
 
 
Kate White
 
 
SVP, Managing Director Human Resources







